                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA


ASHLEY GENNOCK and JORDAN BUDAI,                     )
individually and on behalf of all others similarly   )
situated,                                            )
                      Plaintiffs,                    )
                                                     )
         vs                                          )       Civil Action No. 17-454
                                                     )       Judge Cercone
KIRKLAND’S, INC.,                                    )       Magistrate Judge Dodge
                         Defendant.                  )

                                        ORDER

                AND NOW, this 21stday of October, 2019, after the plaintiffs, Ashley Gennock

and Jordan Budai, filed an action in the above-captioned case, and after a Joint Motion for

Determination of Subject Matter Jurisdiction was submitted by the parties, and after a Report and

Recommendation was filed by the United States Magistrate Judge granting the parties a period of

time after being served with a copy to file written objections thereto, and no objections having

been filed, and upon independent review of the motion, and upon consideration of the Magistrate

Judge’s Report and Recommendation (ECF No. 44), which is adopted as the opinion of this

Court,

         IT IS ORDERED that that this action is dismissed without prejudice for lack of subject

matter jurisdiction.



                                               s/ David Stewart Cercone
                                              ______________________________
                                              David Stewart Cercone
                                              United States District Judge
